Exhibit 4.10 CSG SYSTEMS INTERNATIONAL, INC.ANDTHE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,as TrusteeINDENTUREDated as of March15, 2016 4.25% Convertible Senior Notes due 2036 TABLE OF CONTENTS Page Article 1DEFINITIONS Section 1.01. Definitions 1 Section 1.02. References to Interest 13 Article 2Issue, Description, Execution, Registration and Exchange of Notes Section 2.01. Designation and Amount 14 Section 2.02. Form of Notes 14 Section 2.03. Date and Denomination of Notes; Payments of Interest and Defaulted Amounts 15 Section 2.04. Execution, Authentication and Delivery of Notes 16 Section 2.05. Exchange and Registration of Transfer of Notes; Restrictions on Transfer; Depositary 17 Section 2.06. Mutilated, Destroyed, Lost or Stolen Notes 24 Section 2.07. Temporary Notes 25 Section 2.08. Cancellation of Notes Paid, Converted, Etc. 26 Section 2.09. CUSIP Numbers 26 Section 2.10. Additional Notes; Repurchases 26 Article 3Satisfaction and Discharge Section 3.01. Satisfaction and Discharge 27 Article 4Particular Covenants of the Company Section 4.01. Payment of Principal and Interest 27 Section 4.02. Maintenance of Office or Agency 27 Section 4.03. Appointments to Fill Vacancies in Trustee’s Office 28 Section 4.04. Provisions as to Paying Agent 28 Section 4.05. Existence 29 Section 4.06. Rule 144A Information Requirement and Annual Reports 29 Section 4.07. Stay, Extension and Usury Laws 31 Section 4.08. Compliance Certificate; Statements as to Defaults 31 Section 4.09. Further Instruments and Acts 32 Article 5Lists of Holders and Reports by the Company and the Trustee Section 5.01. Lists of Holders 32 Section 5.02. Preservation and Disclosure of Lists 32 Article 6Defaults and Remedies Section 6.01. Events of Default 32 Section 6.02. Acceleration; Rescission and Annulment 34 Section 6.03. Additional Interest 34 Section 6.04. Payments of Notes on Default; Suit Therefor 35 Section 6.05. Application of Monies Collected by Trustee 37 Section 6.06. Proceedings by Holders 37 Section 6.07. Proceedings by Trustee 38 Section 6.08. Remedies Cumulative and Continuing 38 Section 6.09. Direction of Proceedings and Waiver of Defaults by Majority of Holders 39 Section 6.10. Notice of Defaults 39 Section 6.11. Undertaking to Pay Costs 40 Article 7Concerning the Trustee Section 7.01. Duties and Responsibilities of Trustee 40 Section 7.02. Reliance on Documents, Opinions, Etc. 42 Section 7.03. No Responsibility for Recitals, Etc. 43 Section 7.04. Trustee, Paying Agents, Conversion Agents, Bid Solicitation Agent or Note Registrar May Own Notes 43 Section 7.05. Monies and Shares of Common Stock to Be Held in Trust 43 Section 7.06. Compensation and Expenses of Trustee 44 Section 7.07. Officers’ Certificate as Evidence 45 Section 7.08. Eligibility of Trustee 45 Section 7.09. Resignation or Removal of Trustee 45 Section 7.10. Acceptance by Successor Trustee 46 Section 7.11. Succession by Merger, Etc. 47 Article 8Concerning the Holders Section 8.01. Action by Holders 47 Section 8.02. Proof of Execution by Holders 48 Section 8.03. Who Are Deemed Absolute Owners 48 Section 8.04. Company-Owned Notes Disregarded 48 Section 8.05. Revocation of Consents; Future Holders Bound 49 Article 9Holders’ Meetings Section 9.01. Purpose of Meetings 49 Section 9.02. Call of Meetings by Trustee 49 Section 9.03. Call of Meetings by Company or Holders 50 Section 9.04. Qualifications for Voting 50 Section 9.05. Regulations 50 Section 9.06. Voting 51 Section 9.07. No Delay of Rights by Meeting 51 Article 10Supplemental Indentures Section 10.01. Supplemental Indentures Without Consent of Holders 51 Section 10.02. Supplemental Indentures with Consent of Holders 52 Section 10.03. Effect of Supplemental Indentures 53 Section 10.04. Notation on Notes 54 Section 10.05. Evidence of Compliance of Supplemental Indenture to Be Furnished Trustee 54 Article 11Consolidation, Merger, Sale, Conveyance and Lease Section 11.01. Company May Consolidate, Etc. on Certain Terms 54 Section 11.02. Successor Corporation to Be Substituted 55 Section 11.03. Opinion of Counsel to Be Given to Trustee 55 Article 12Immunity of Incorporators, Stockholders, Officers and Directors Section 12.01. Indenture and Notes Solely Corporate Obligations 56 Article 13[Intentionally Omitted] Article 14Conversion of Notes Section 14.01. Conversion Privilege 56 Section 14.02. Conversion Procedure; Settlement Upon Conversion 59 Section 14.03. Increased Conversion Rate Applicable to Certain Notes Surrendered in Connection with Make-Whole Fundamental Changes 63 Section 14.04. Adjustment of Conversion Rate 66 Section 14.05. Adjustments of Prices 75 Section 14.06. Shares to Be Fully Paid 76 Section 14.07. Effect of Recapitalizations, Reclassifications and Changes of the Common Stock. 76 i Section 14.08. Certain Covenants 78 Section 14.09. Responsibility of Trustee 79 Section 14.10. Notice to Holders Prior to Certain Actions 79 Section 14.11. Stockholder Rights Plans 80 Section 14.12. Withholding Taxes 80 Article 15Repurchase of Notes at Option of Holders Section 15.01. Repurchase at Option of Holders 80 Section 15.02. Repurchase at Option of Holders Upon a Fundamental Change 83 Section 15.03. Withdrawal of Repurchase Notice or Fundamental Change Repurchase Notice 85 Section 15.04. Deposit of Repurchase Price or Fundamental Change Repurchase Price 86 Section 15.05. Covenant to Comply with Applicable Laws Upon Repurchase of Notes 86 Article 16Optional Redemption Section 16.01. Optional Redemption. 87 Section 16.02. Notice of Optional Redemption; Selection of Notes 87 Section 16.03. Payment of Notes Called for Redemption 88 Section 16.04. Restrictions on Redemption 89 Article 17Miscellaneous Provisions Section 17.01. Provisions Binding on Company’s Successors 89 Section 17.02. Official Acts by Successor Corporation 89 Section 17.03. Addresses for Notices, Etc. 89 Section 17.04. Governing Law; Jurisdiction 90 Section 17.05. Evidence of Compliance with Conditions Precedent; Certificates and Opinions of Counsel to Trustee 91 Section 17.06. Legal Holidays 91 Section 17.07. No Security Interest Created 91 Section 17.08. Benefits of Indenture 91 Section 17.09. Table of Contents, Headings, Etc. 92 Section 17.10. Authenticating Agent 92 Section 17.11. Execution in Counterparts 93 Section 17.12. Severability 93 Section 17.13. Waiver of Jury Trial 93 Section 17.14. Force Majeure 93 Section 17.15. Calculations 93 Section 17.16. USA PATRIOT Act 94 Section 17.17. Foreign Account Tax Compliance Act (FATCA) 94 ii EXHIBIT Exhibit A Form of Note A-1 iii INDENTURE dated as of March15, 2016 between CSG Systems International, Inc., a Delaware corporation, as issuer (the “Company,” as more fully set forth in ‎Section 1.01) and The Bank of New York Mellon Trust Company, N.A., a national banking association, as trustee (the “Trustee,” as more fully set forth in ‎Section 1.01).
